DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This non-final action is responsive to the application filed on 6/1/21.
Claims 21-40 are pending. 

Double Patenting
Claims 1 to 20 of this application is patentably indistinct from claims 1 to 20 of US 11,048,374. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 rejected on the ground of obviousness-type, nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,374. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons mentioned in the table below.

Instant application
Reference (US 11,048,374, 15/915,515)
Claim 21. (New) A method comprising:



receiving, at the first computing device, user input via the user interface to position an item to be published via the online three-dimensional storefront at a slot of the online three-dimensional storefront;

storing a three-dimensional representation of the item in a database associated with the online three-dimensional storefront and associating the three-dimensional representation of the item with the slot; and

publishing the online three-dimensional storefront with the three-dimensional representation of the item displayed at the slot, the publishing causing the online three- dimensional storefront to be accessible by a second computing device in order to select the item.


Moving the item (claim 1); drag and drop (claim 16)
23. (New) The method of claim 21, further comprising:



responsive to the additional user input, moving the item from the slot to the different slot of the online three-dimensional storefront.

24. (New) The method of claim 23, wherein the user input and the additional user input comprises drag and drop input, and wherein the first computing device is associated with an administrator of the online three-dimensional storefront.
First and second computing devices (claim 1)
25. (New) The method of claim 23, wherein the moving the item from the slot to the different slot of the online three-dimensional storefront causes a user interface generated for display at the second computing device to be modified to display the three- dimensional representation of the item within the different slot of the online three- dimensional storefront.
Moving item among first and second devices (claim 1)
26. (New) The method of claim 21, wherein the three-dimensional representation of the item is a 360-degree video of the item
2. The method of claim 1, wherein the three-dimensional representation of the item is a 360-degree video of the item
27. (New) The method of claim 21, wherein the user input includes a two- dimensional representation of the item, and wherein the method further comprises generating the three-dimensional representation of the item based on the two-dimensional representation of the item.
4. The method of claim 1, further comprising receiving a file that includes a two-dimensional representation of the item, and wherein the method further comprises generating the three-dimensional representation of the item based on the file that includes the two-dimensional representation of the item and additional data pertaining to the item.
28. (New) The method of claim 21, wherein the online three-dimensional storefront includes a plurality of slots, and wherein each of the plurality of slots are configured to be plugged or unplugged with different three-dimensional representations of items.
Pluggable slots (claim 1)
29. (New) The method of claim 28, wherein each slot of the plurality of slots has

a 3D appearance and is uniform in form and size.
Same form and size (claim 18)
30. (New) The method of claim 21, wherein the online three-dimensional storefront corresponds to an online store associated with a seller of one or more items.
Online store (claim 1)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-35, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitti et al. (US 20150356520, Herein “Mitti”) in view of Rafii et al. (US 20180114264, Herein “Rafii”) in view of Clausen et al. (US 20190279424, Herein “Clausen”).
Regarding claim 21, Mitti teaches A method comprising:
displaying, at a first computing device, a user interface for an online three- dimensional storefront (at a first computing device ([0005] to [0007]; [0024]) displaying a user interface such as 3D representation of interactive slots for plugging objects (fig. 8));
receiving, at the first computing device, user input via the user interface to position an item to be published via the online three-dimensional storefront at a slot of the online three-dimensional storefront (user dragging gesture for dragging objects ([0020] and [0034]); such as for selection and moving within the 3D model [0079]; with respect to location/slots configured as in figs. 8 and 9, such as slots 902 available for insertion of the three dimensional representation (see also [0018] to [0020]; [0086]));
storing a three-dimensional representation of the item in a database associated with the online three-dimensional storefront and associating the three-dimensional representation of the item with the slot (the stored image files retrieved and mapped to the corresponding 3D model location 

	However, Rafii makes storefront abundantly clear in an effort to advance prosecution, as follows: virtual store of a 3D environment [0019].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the virtual store of Rafii with the 3D modeling of Mitti to have storefront. The combination would allow for, according to the motivation of Rafii, users such as merchants to conveniently afford customers the ability to interactive virtually via 3D models within a computerized environment of physical objects of a store front that have a realistic size and scale of comparable physical objects, thereby allowing for the display and interaction with representations of storefront objects ([0002] to [0006]). 
	Furthermore, Rafii teaches:
publishing the online three-dimensional storefront with the three-dimensional representation of the item displayed at the slot, the publishing causing the online three- dimensional storefront to be accessible by a second computing device in order to select the item (the merchant publishing by providing the 3D content for sale [0020] to a user/customer, such as for provision to a user ([0085] and [0086]); performed at a second, client device [0057] as received from the merchant [0085]).

	Clausen makes abundantly clear the second computing device, as follows: collaborative interactivity with the 3D model, such as by collaboratively moving model components [0006].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the first and second devices of 3D collaboration of Clausen with the 

Regarding claim 22, Mitti in view of Rafii in view of Clausen teaches the limitations of claim 21, as above.
Furthermore, Mitti teaches The method of claim 21, wherein user input comprises user input to drag and drop the item into the slot (draggable object moved in and out of different slots [0020]; moving/dragging a selected object to another slot location within the 3D model representation [0079]).

Regarding claim 23, Mitti in view of Rafiii in view of Clausen teaches the limitations of claim 21, as above.
Furthermore, Mitti teaches The method of claim 21, further comprising:
receiving additional user input, at the first computing device, to move the item from the slot to a different slot of the online three-dimensional storefront; and
responsive to the additional user input, moving the item from the slot to the different slot of the online three-dimensional storefront (slots that represent potential locations in the 3D model for placing objects [0075]; further, the user may select and move a selected component to be moved to another location slot within the object model representation [0079] such as by moving one object within slot model 902 and 904 to an empty slot within 902/904 slot model representation (fig. 9; see also fig. 8)).

Regarding claim 24, Mitti in view of Rafii in view of Clausen teaches the limitations of claims 21 and 23, as above.
Furthermore, Mitti teaches The method of claim 23, wherein the user input and the additional user input comprises drag and drop input (draggable objects which are moved in and out of different slots [0020]; the user move/dragging a selected object to another slot location within the 3D model [0079]).

Furthermore, Rafii teaches and wherein the first computing device is associated with an administrator of the online three-dimensional storefront (merchant [0085]).

Regarding claim 25, Mitti in view of Rafii in view of Clausen teaches the limitations of claims 21 and 23, as above.
Furthermore, Clausen teaches The method of claim 23, wherein the moving the item from the slot to the different slot of the online three-dimensional storefront causes a user interface generated for display at the second computing device to be modified to display the three- dimensional representation of the item within the different slot of the online three- dimensional storefront (collaborative move [0006] via moving of interactive parts of the 3D model [0028], providing an intuitive environment for the users [0029]).

Regarding claim 28, Mitti in view of Rafii in view of Clausen teaches the limitations of claim 21, as above.
Furthermore, Mitti teaches The method of claim 21, wherein the online three-dimensional storefront includes a plurality of slots (e.g., card slots, each of a same size and shape (fig. 8)), and wherein each of the plurality of slots are configured to be plugged or unplugged with different three-dimensional representations of items (three dimensional objects of pluggable cards within card slots, each of the pluggable cards may be plugged and removed (fig. 8, [0079])).

Furthermore, Rafii discloses moving the components ([0018], [0027], and [0057]). 

Regarding claim 29, Mitti in view of Rafii in view of Clausen teaches the limitations of claims 21 and 28, as above.
Furthermore, Mitti teaches The method of claim 28, wherein each slot of the plurality of slots has a 3D appearance and is uniform in form and size (each of the card clost of fig. 8 for insertion, such as a computer card for insertion into each slot, selected from among pluggable cards for a given slot, the representation in 3D as shown by the 3D representation (fig. 8)).

Regarding claim 30, Mitti in view of Rafii in view of Clausen teaches the limitations of claim 21, as above.
Furthermore, Rafii teaches The method of claim 21, wherein the online three-dimensional storefront corresponds to an online store associated with a seller of one or more items (merchang [0085]).

Regarding claim 31, Mitti teaches A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors of a first computing device, cause the one or more hardware processors to perform operations (computer ([0005] to [0007] and [0024])) comprising:
The claim recites similar limitations as claim 21, see above. 

Regarding claim 32, the claim recites similar limitations as claim 22 – see above.

Regarding claim 33, the claim recites similar limitations as claim 23 – see above.

Regarding claim 34, the claim recites similar limitations as claim 24 – see above.

Regarding claim 35, the claim recites similar limitations as claim 25 – see above.

Regarding claim 38, the claim recites similar limitations as claim 28 – see above.

Regarding claim 39, the claim recites similar limitations as claim 29 – see above.

Regarding claim 40, Mitti teaches A computing device comprising: at least a memory and a processor to perform operations (computer [0005]) comprising:
	The claim recites similar limitations as claim 21 – see above.


Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitti in view of Rafii in view of Clausen, as above, and in view of Sandus et al. (US 20020072993, Herein “Sandus”) in view of Bilbrey et al. (US 20120075432, Herein “Bilbrey”).
Regarding claim 26, Mitti in view of Rafii in view of Clausen teaches the limitations of claim 21, as above.

Yet, in a related art, Sandus discloses a rotating representation of the product [0090].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the rotation of individual products of Sandus with the 3d modeling of Mitti in view of Rafii in view of Clausen to have wherein the three-dimensional representation of the item is a 360-degree video of the item. The combination would allow for, according to the motivation of Sandus, performing 3D rendering based on 2D to deliver a three dimensional representation so that a seller may upload presentation data into a panoramic representation of each product, thereby presenting each product for viewing based on the database for retrieval ([0090] to [0095]), thus affording the ability for enhanced interactivity by showing the objects via multiple view angles rotated in various directions ([0080] and [0090]). 

However, to make “video” abundantly clear, Bilbrey more specifically discloses three dimensional imaging used to scan an object by taking multiple photographs of the object or video while rotating the object [0079].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the video of Bilbrey with the three dimensional product viewing within layout of Mitti in view of Rafii in view of Clausen in view of Sandus to have video. The combination would allow for, according to the motivation of Bilbrey, improving 3D capturing of visual information for objects, thereby obtaining detailed informationrelating to the objects, further allowing more accurate reproduction of the objects in a three dimensional shape [0005]. 

Regarding claim 36, the claim recites similar limitatiosn as claim 26 – see above.


Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitti in view of Rafii in view of Clausen, as above, and in view of Baszucki (US 9,536,344).
Regarding claim 27, Mitti in view of Rafii in view of Clausen teaches the limitations of claim 21, as above.
However, Mitti in view of Rafii in view of Clausen fails to specifically teach The method of claim 21, wherein the user input includes a two- dimensional representation of the item, and wherein the method further comprises generating the three-dimensional representation of the item based on the two-dimensional representation of the item.
Yet, in a related art, Baszucki discloses received image file uploaded by the user (col. 4, lines 1-12) for formatting and display in a 3D environment (col. 4, lines 1-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the 2D objects for 3D rendering of Baszucki with the interactive 3D storefront of Mitti in view of Rafii in view of Clausen to have wherein the user input includes a two- dimensional representation of the item, and wherein the method further comprises generating the three-dimensional representation of the item based on the two-dimensional representation of the item. The combination would allow for, according to the motivation of Baszucki, selecting multiple images for inclusion within specific regions each based on a two dimensional object as selected and in association with a storefront, thereby allowing for efficiently rendering a three dimensional object for interaction based on the conveniently selected 2D images (col. 10, lines 4-12; col. 11, lines 32-40; fig. 5). As such, a user/merchant may select for displaying certain objects on the storefront (col. 3, lines 17-28) including, e.g., two dimensional representations such as a store object (col. 10, lines 1-7). 

Regarding claim 37, the claim recites similar limitations as claim 27 – see above.

Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144